DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 12-15, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0135689 A1 to Resch (Resch).
In reference to claim 1, Resch discloses an energy recovery system, comprising: an exhaust gas conduit system (5, Fig. 1) configured to guide a flow of exhaust gas generated by a combustion process; a heat exchange fluid circuit (6) configured to guide a flow of a heat exchange fluid; and an electrical generator (13) configured to generate electrical power from the flow of heat exchange fluid, wherein: the heat exchange fluid circuit is configured so that heat is transferred from the exhaust gas to the heat exchange fluid while the exhaust gas is flowing through the exhaust gas conduit system (inherent due to the thermal gradient between exhaust gas and engine coolant).
In reference to claim 2, Resch discloses the system of claim 1, wherein the exhaust gas conduit system comprises a plurality of flow diverting structures that are each configured to locally divert the flow of the exhaust gas (the walls forming passages 18 in Figs. 2, 3).
In reference to claim 3, Resch discloses the system of claim 2, wherein the flow diverting structures cause the exhaust gas to adopt a meandering flow (the exhaust flow passes through element 11, and the plurality of passages 27 and 18 before exiting at 12; Figs. 2, 3).
In reference to claim 5, Resch discloses the system of claim 2, wherein the heat exchange fluid flows through an inner region of at least one of the flow diverting structures (passages 19 between the walls of exhaust passages 18).
In reference to claim 6, Resch discloses the system of claim 5, wherein the inner region is at least partially sandwiched on both sides in the average flow direction by the flow of exhaust gas (central passage 19 is sandwiched by two passages 18).
In reference to claim 7, Resch discloses the system of claim 2, wherein the flow diverting structures (18, 19, 27, 28) form an alternating sequence of first flow diverting structures and second flow diverting structures that protrude into the flow of exhaust gas in opposite senses and interlock with each other, thereby promoting a meandering flow of the exhaust gas.
In reference to claim 8, Resch discloses the system of claim 2, wherein at least a subset of the flow diverting structures (27) protrude into the flow of the exhaust gas substantially perpendicularly to an average flow direction (the “average flow direction” being in the direction of passages 18).
In reference to claim 12, Resch discloses the system of claim 2, wherein the flow diverting structures comprise surface structure to enhance heat transfer between the exhaust gas and the heat exchange fluid (heat conductive material, par. 0012).
In reference to claim 13, Resch discloses the system of claim 2, wherein the plurality of flow diverting structures are configured so that the flow of exhaust gas is split into plural separated flows (the plurality of paths 18) and the plural separated flows are recombined with each other downstream (at outlet 12).
In reference to claim 14, Resch discloses the system of claim 13, wherein differences in average flow path lengths for different separated flows between the splitting of the flow of exhaust gas and the recombination of the separated flows are such as to promote destructive interference in a target wavelength band between sound waves propagating in the different separated flows (inherent; the length of the flow path through the inlet, the two passageways 18 and to outlet is of different lengths; see Figs. 2 and 3).
In reference to claim 15, Resch discloses the system of claim 13, wherein a difference in average flow path length is approximately equal for at least two different pairs of the separated flows (if the flow path is interpreted as being element 18 only, the two elements 18 are equal in length).
In reference to claim 21, Resch discloses a vehicle comprising: an internal combustion engine (2, Fig. 1); an electrically powered device or battery (implicit, via connections 14); and the energy recovery system of claim 1, wherein the energy recovery system is configured to provide electrical power to the electrically powered device or battery (interpreted as intended use).
In reference to claim(s) 22, under the principles of inherency, the prior art apparatus of Resch would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9-11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resch as applied to claims 1-3 above, and further in view of US 2012/0192560 A1 to Ernst et al. (Ernst).
In reference to claims 4 and 9-11, Resch, discloses the system of claims 1-3, but fails to disclose the particular shape and orientation of the passages. However, Ernst discloses a system for generating power from the heat of an exhaust system including a heat exchanger with a similar structure, further including a meandering flow comprises an alternating sequence of changes in direction of opposite sense of at least 90 degrees (see Figs. 5A-D), the flow diverting structures cause the exhaust gas to adopt a spatially periodic meandering flow through at least a portion of the exhaust gas conduit system (from inlet 74a to outlet 74b); and the heat exchange fluid circuit causes the heat exchange fluid to adopt a spatially periodic meandering flow through at least a portion of the heat exchange fluid circuit (from inlet 74c to outlet 74e), wherein the periodic meandering flow of the exhaust gas has a maximal amplitude in a first plane, the periodic meandering flow of the heat exchange fluid has a maximal amplitude in a second plane, and wherein the first plane is substantially perpendicular to the second plane (see Fig. 5; the two passages are oriented perpendicularly). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape and orientation of the passages of Ernst into the system of Resch. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success as the particular shapes and orientations are known in the art and it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed configuration is significant (see MPEP 2144.04).
In reference to claims 19 and 20, Resch discloses the system of claim 1, but fails to explicitly disclose the particular type of heat exchange fluid. However, Ernst discloses a similar system wherein the heat exchange fluid is selected so that the heat exchange fluid is transformed from a liquid to a vapour in each cycle of the heat exchange fluid through the heat exchange circuit (par. 0004) and, wherein the liquid comprises plural liquid components of different composition (par. 0032). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known fluid disclosed by Ernst for the known fluid Resch. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resch as applied to claim 1 above, and further in view of US 2011/0120106 A1 to Bruck et al. (Bruck).
In reference to claims 16-18, Resch discloses the system of claim 1 but fails to explicitly disclose catalytic converter material. However, Bruck discloses a similar system for generating electrical energy from exhaust heat, wherein the exhaust gas conduit system comprises catalytic converter material (17, Figs. 1 and 2) and the exhaust gas conduit system is configured to guide flow of the exhaust gas through the catalytic converter material, wherein the catalytic converter material comprises at least a portion in which an average pore direction is substantially parallel to a local direction of the exhaust gas directly upstream of the portion of the catalytic converter material (17, Fig. 1) and wherein the catalytic converter material comprises at least a portion in which an average pore direction is aligned obliquely to a local direction of the exhaust gas directly upstream of the portion of the catalytic converter material (Fig. 2; the flow changes direction 90 degrees). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the catalytic material disclosed by Bruck into the system of Resch. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Bruck teaches that an oxidation catalyst advantageously provides for an exothermic reaction that increases the thermal energy in the exhaust gas, thereby providing for a larger quantity of generated energy (par. 0023).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0335805 A1 and KR 2015-0072077 A each disclose a system that also appears to anticipate at least claims 1 and 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
02 December 2021